Title: Orderly Book, 16 November 1758
From: Washington, George
To: 



[16 November 1758]

Camp near Bush Run Novr 16. 1758
Parole Bedford
Capt. McNeill Capt. for the day, the same Guards to be mounted as was last night and in the same manner.
The Company of Artificers and 150 Men to parade at break

of Day to morrow for working on the roads to be Coverd by the 3 Division of the first V. Regiment the whole to be under the direction of Lt Colo. Dagworthy no delays to be Sufferd on Acct of Baggage Horses &c. as they will follow when the line Marches—All the Tools which have been dispers’d about are immediately to be deliverd to the Sentrys under whose Care the rest are, Capt. Fields is to take Charge of all the Tools, and every Officer who receives any of him is to see them deliverd to him at Night.
The Axes are to be ground and put in the best order—the Genl to beat at 7 OClock and the Assembly at half an Hour after when every thing is to be in readiness to March at a moments warning.
